EXHIBIT 10.2


REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 2, 2007, among Callisto Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and the purchasers signatory hereto (each such
purchaser is a “Purchaser” and all such purchasers are, collectively, the
“Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof among the Company and the Purchasers (the “Purchase
Agreement”).

The Company and the Purchasers hereby agree as follows:

1. Definitions

Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

“Advice” shall have the meaning set forth in Section 7(c).

“Effectiveness Date” means, with respect to the initial Registration Statement
required to be filed hereunder, 90 calendar days after the Closing Date and,
with respect to any additional Registration Statements which may be required
pursuant to Section 3(c), the 90th calendar day following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required hereunder; provided, however, in the event
the Company is notified by the Commission that one of the above Registration
Statements will not be reviewed or is no longer subject to further review and
comments, the Effectiveness Date as to such Registration Statement shall be the
fifth Trading Day following the date on which the Company is so notified if such
date precedes the dates required above.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Event” shall have the meaning set forth in Section 2(b).

“Event Date” shall have the meaning set forth in Section 2(b).

“Filing Date” means, with respect to the initial Registration Statement required
hereunder, the 45th calendar day following the Closing Date and, with respect to
any additional Registration Statements which may be required pursuant to Section
3(c), the 45th day following the date on which the Company first knows, or
reasonably should have known that such additional Registration Statement is
required hereunder.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.


--------------------------------------------------------------------------------


“Indemnified Party” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Party” shall have the meaning set forth in Section 5(c) hereof.

“Losses” shall have the meaning set forth in Section 5(a).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means, as of the date in question, (i) all of the
shares of Common Stock issuable upon conversion in full of the shares of
Preferred Stock, (ii) all Warrant Shares, (iii) any securities issued or
issuable upon any stock split, dividend or other distribution recapitalization
or similar event with respect to the foregoing and (iv) any additional shares
issuable in connection with any anti-dilution provisions associated with the
Preferred Stock and Warrants.

“Registration Statement” means the registration statements required to be filed
hereunder and any additional registration statements contemplated by Section
3(c), including (in each case) the Prospectus, amendments and supplements to
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

2. Shelf Registration

(a)  On or prior to each Filing Date, the Company shall prepare and file with
the Commission a “Shelf” Registration Statement covering the resale of 100% of
the Registrable Securities on such Filing Date for an offering to be made on a
continuous basis pursuant to Rule


--------------------------------------------------------------------------------


415.  The Registration Statement shall be on Form S-3 (except if the Company is
not then eligible to register for resale the Registrable Securities on Form S-3,
in which case such registration shall be on another appropriate form in
accordance herewith) and shall contain (unless otherwise directed by the
Holders) substantially the “Plan of Distribution” attached hereto as Annex A. 
Subject to the terms of this Agreement, the Company shall use its commercially
reasonable efforts to cause the Registration Statement to be declared effective
under the Securities Act as promptly as possible after the filing thereof, but
in any event prior to the applicable Effectiveness Date, and shall use its
commercially reasonable efforts to keep such Registration Statement continuously
effective under the Securities Act until the earliest of (i) the date when the
Holder may sell all Registrable Securities under Rule 144 or other rule
promulgated by the SEC without volume or other restrictions or limits, provided
that the Company has furnished the Holder with an opinion letter of legal
counsel to such effect or (ii) the date the Holders no longer own any of the
Registrable Securities (the “Effectiveness Period”).  The Company shall
immediately notify the Holders via facsimile or e-mail of the effectiveness of
the Registration Statement on the same day that the Company receives
notification of the effectiveness from the Commission.

(b) Provided the following events are not caused by a failure of any Purchaser
to fulfill their obligations pursuant to Section 3(a) of this Agreement if: (i)
a Registration Statement is not filed on or prior to its Filing Date, (ii) the
Company fails to file with the Commission a request for acceleration in
accordance with Rule 461 promulgated under the Securities Act, within five
Trading Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that a Registration Statement will not
be “reviewed,” or not subject to further review, (iii) a Registration Statement
filed or required to be filed hereunder is not declared effective by the
Commission by its Effectiveness Date, or (iv) after the Effectiveness Date, the
availability of the Registration and Prospectus is suspended for more than an
aggregate of 60 days in any 12-month period (any such failure or breach being
referred to as an “Event”, and for purposes of clause (i) or (iii) the date on
which such Event occurs, or for purposes of clause (ii) the date on which such
five Trading Day period is exceeded being referred to as “Event Date”), then in
addition to any other rights the Holders may have hereunder or under applicable
law, on each monthly anniversary of each such Event Date (if the applicable
Event shall not have been cured by such date) until the applicable Event is
cured, the Company shall pay to each Holder an amount in cash, as partial
liquidated damages and not as a penalty, equal to 1% of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement for any Registrable
Securities then held by such Holder, provided that partial liquidated damages
shall not be paid with respect to those Registrable Securities which cannot be
registered under Rule 415 solely as a result of action by the Commission. The
partial liquidated damages pursuant to the terms hereof shall apply on a daily
pro-rata basis for any portion of a month prior to the cure of an Event and
shall not exceed an aggregate of 18% of the aggregate purchase price paid by the
Purchasers pursuant to this Agreement.

3. Registration Procedures

In connection with the Company’s registration obligations hereunder, the Company
shall:


--------------------------------------------------------------------------------


(a)                                  Not less than four (4) Trading Days prior
to the filing of each Registration Statement or any related Prospectus or any
amendment or supplement thereto (including any document that would be
incorporated or deemed to be incorporated therein by reference), the Company
shall, (i) furnish to each Holder copies of all such documents proposed to be
filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the review of such Holders, and
(ii) cause its officers and directors, counsel and independent certified public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel to conduct a reasonable investigation
within the meaning of the Securities Act. The Company shall not file the
Registration Statement or any such Prospectus or any amendments or supplements
thereto to which the Holders of a majority of the Registrable Securities shall
reasonably object in good faith, provided that, the Company is notified of such
objection, including the substance of such objection, in writing no later than
two Trading Days after the Holders have been so furnished copies of such
documents. Each Holder, severally and not jointly agrees to furnish to the
Company a completed Questionnaire in the form attached to this Agreement as
Annex B (a “Selling Holder Questionnaire”) not less than ten Trading Days prior
to the Filing Date.

(b)                                 (i) Prepare and file with the Commission
such amendments, including post-effective amendments, to a Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep a Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement (subject to the terms of this Agreement), and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible to any comments received from the Commission with respect to
a Registration Statement or any amendment thereto; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.

(c)                                  If during the Effectiveness Period, the
number of Registrable Securities at any time exceeds the number of shares of
Common Stock then registered in a Registration Statement, then the Company shall
file as soon as reasonably practicable but in any case prior to the applicable
Filing Date, an additional Registration Statement covering the resale by the
Holders of such additional Registrable Securities.

(d)                                 Notify the Holders of Registrable Securities
to be sold (which notice shall, pursuant to clauses (ii) through (vi) hereof, be
accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made) as promptly as reasonably possible (and, in
the case of (i)(A) below, not less than five Trading Days prior to such filing)
and (if requested by any such Person) confirm such notice in writing no later
than one Trading Day following the day (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) when the Commission


--------------------------------------------------------------------------------


notifies the Company whether there will be a “review” of such Registration
Statement and whenever the Commission comments in writing on such Registration
Statement; and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of the Registration
Statement or Prospectus; provided that any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
notwithstanding each Holder’s agreement to keep such information confidential,
the Holders make no acknowledgement that any such information is material,
non-public information.

(e)                                  Use its commercially reasonable efforts to
avoid the issuance of, or, if issued, obtain the withdrawal of (i) any order
suspending the effectiveness of a Registration Statement, or (ii) any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

(f)                                    Furnish to each Holder, without charge,
at its request, at least one conformed copy of each such Registration Statement
and each amendment thereto, including financial statements and schedules, all
documents incorporated or deemed to be incorporated therein by reference to the
extent requested by such Person, and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission.

(g)                                 Promptly deliver to each Holder, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request in connection with resales by the Holder of Registrable
Securities.  Subject to the terms of this Agreement, the Company hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by


--------------------------------------------------------------------------------


such Prospectus and any amendment or supplement thereto, except after the giving
on any notice pursuant to Section 3(d).

(h)                                 Prior to any resale of Registrable
Securities by a Holder, use its commercially reasonable efforts to register or
qualify or cooperate with the selling Holders in connection with the
registration or qualification (or exemption from the Registration or
qualification) of such Registrable Securities for the resale by the Holder under
the securities or Blue Sky laws of such jurisdictions within the United States
as any Holder reasonably requests in writing, to keep each registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things reasonably necessary to enable the
disposition in such jurisdictions of the Registrable Securities covered by each
Registration Statement; provided, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified, subject the Company to any material tax in any such jurisdiction
where it is not then so subject or file a general consent to service of process
in any such jurisdiction.

(i)                                     If requested by the Holders, cooperate
with the Holders to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be delivered to a transferee
pursuant to a Registration Statement, which certificates shall be free, to the
extent permitted by the Purchase Agreement, of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any such Holders may request.

(j)                                     Upon the occurrence of any event
contemplated by this Section 3, as promptly as reasonably possible under the
circumstances taking into account the Company’s good faith assessment of any
adverse consequences to the Company and its stockholders of the premature
disclosure of such event, prepare a supplement or amendment, including a
post-effective amendment, to a Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither a Registration Statement nor such Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. If the
Company notifies the Holders in accordance with clauses (ii) through (v) of
Section 3(d) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Holders shall suspend use of
such Prospectus.  The Company will use its commercially reasonable efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable.  The Company shall be entitled to exercise its right under this
Section 3(j) to suspend the availability of a Registration Statement and
Prospectus, for a period not to exceed aggregate 60 days (which need not be
consecutive days) in any 12 month period.

(k)                                  Comply with all applicable rules and
regulations of the Commission.

(l)                                     The Company may require each selling
Holder to furnish to the Company a certified statement as to the number of
shares of Common Stock beneficially owned by such Holder and, if required by the
Commission, the person thereof that has voting and dispositive control over the
Shares. During any periods that the Company is unable to meet its obligations


--------------------------------------------------------------------------------


hereunder with respect to the registration of the Registrable Securities solely
because any Holder fails to furnish such information within five Trading Days of
the Company’s request, any liquidated damages that are accruing at such time as
to such Holder only shall be tolled and any Event that may otherwise occur
solely because of such delay shall be suspended as to such Holder only, until
such information is delivered to the Company.

4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to the Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky laws
reasonably agreed to by the Company in writing (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement.  In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder.  In no
event shall the Company be responsible for any broker or similar commissions or
any legal fees or other costs of the Holders.

5. Indemnification

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents and employees of each of them, each Person who
controls any such Holder (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, arising out of or relating
to any untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such


--------------------------------------------------------------------------------


Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (ii) in the case of
an occurrence of an event of the type specified in Section 3(d)(ii)-(vi), the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 7(c). 
The Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or based solely upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading to the extent, but only
to the extent, that (1) such untrue statements or omissions are based solely
upon information regarding such Holder furnished in writing to the Company by
such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in the Registration Statement (it being understood
that the Holder has approved Annex A hereto for this purpose), such Prospectus
or such form of Prospectus or in any amendment or supplement thereto or (2) in
the case of an occurrence of an event of the type specified in Section
3(d)(ii)-(vi), the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 7(c). In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which


--------------------------------------------------------------------------------


determination is not subject to appeal or further review) that such failure
shall have prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall reasonably believe
that a material conflict of interest is likely to exist if the same counsel were
to represent such Indemnified Party and the Indemnifying Party (in which case,
if such Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of one separate counsel shall be at the expense
of the Indemnifying Party).  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the


--------------------------------------------------------------------------------


proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, except in the case of fraud by
such Holder.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6.                           Reports Under Exchange Act.  With a view to making
available to the Holder the benefits of Rule 144 promulgated under the
Securities Act and any other rule or regulation of the SEC that may at any time
permit a Holder to sell Registrable Shares of the Company to the public without
registration, the Company agrees to:

(a)   Make and keep public information available, as those terms are used in SEC
Rule 144, at all times;

(b)   File with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act, the Exchange Act and the rules
and regulations of the Trading Market;

(c)   Furnish to any Holder, so long as the Holder owns any Registrable Shares,
forthwith on request, (i) a written statement by the Company that it has
complied with the reporting requirements of SEC Rule 144, the Securities Act and
the Exchange Act, (ii) a copy of the most recent annual or quarterly report of
the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested in availing any
Holder of any rule or regulation of the SEC that permits the selling of any such
securities without registration; and

(d)   Undertake any additional actions reasonably necessary to maintain the
availability of the use of Rule 144 and any future rules adopted by the SEC
permitting the resale of the Registrable Securities.

7. Miscellaneous

(a)                      Remedies.  In the event of a breach by the Company or
by a Holder, of any of their obligations under this Agreement, each other Holder
or the Company, as the case may be, in addition to being entitled to exercise
all rights granted by law and under this Agreement, including recovery of
damages, will be entitled to specific performance of its rights under this
Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.


--------------------------------------------------------------------------------


(b)                     Compliance. Each Holder, severally and not jointly,
covenants and agrees that it will comply with the prospectus delivery
requirements of the Securities Act as applicable to it in connection with sales
of Registrable Securities pursuant to the Registration Statement.

(c)                      Discontinued Disposition. Each Holder, severally and
not jointly, agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(d), such Holder will forthwith discontinue disposition of
such Registrable Securities under a Registration Statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement, or until it is advised in writing (the “Advice”) by the Company that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement.  The Company will use its commercially reasonable efforts to ensure
that the use of the Prospectus may be resumed as promptly as it practicable.

(d)                     Amendments and Waivers. The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and each Holder of the then outstanding Registrable
Securities.  Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence.

(e)                      Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Purchase Agreement.

(f)                        Successors and Assigns. This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties and shall inure to the benefit of each Holder. The Company may
not assign its rights or obligations hereunder without the prior written consent
of all of the Holders of the then-outstanding Registrable Securities. Each
Holder may assign their respective rights hereunder in the manner and to the
Persons as permitted under the Purchase Agreement.

(g)                     No Inconsistent Agreements. Neither the Company nor any
of its subsidiaries has entered, as of the date hereof, nor shall the Company or
any of its subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof. 

(h)                     Execution and Counterparts. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and, all of which taken together shall constitute one
and the same Agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the


--------------------------------------------------------------------------------


party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

(i)                         Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be determined with the provisions of the Purchase Agreement.

(j)                         Cumulative Remedies. The remedies provided herein
are cumulative and not exclusive of any remedies provided by law.

(k)                      Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

(l)                         Headings. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

(m)                   Independent Nature of Holders’ Obligations and Rights. The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto or thereto, shall be
deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement. Each Holder shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose.

********************


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

CALLISTO PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]


--------------------------------------------------------------------------------


[PURCHASER’S SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

RAB Special Situations (Master) Fund Limited by

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

Authorised signatories for RAB Capital plc for and on

 

behalf of RAB Special Situations (Master) Fund Limited

 

 

 

 

Address:

c/o RAB Capital plc

 

 

 1 Adam Street

 

 

 London WC2N 6LE

 

 

 United Kingdom

 

 

 

 

Facsimile:

(+44) 20 7389 7057

 

[SIGNATURE PAGES CONTINUE]


--------------------------------------------------------------------------------


[PURCHASER’S SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

Absolute Octane Master Fund Limited

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Name)

 

 

[SIGNATURE PAGES CONTINUE]


--------------------------------------------------------------------------------


[PURCHASER’S SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

Name of Investing Entity:

 

 

Signature of Authorized Signatory of Investing Entity:

 

 

Name of Authorized Signatory:

 

 

Title of Authorized Signatory:

 

 

 


--------------------------------------------------------------------------------


ANNEX A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

·  ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·  block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

·  purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·  an exchange distribution in accordance with the rules of the applicable
exchange;

·  privately negotiated transactions;

·  short sales;

·  through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

·  broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

·  a combination of any such methods of sale; and

·  any other method permitted pursuant to applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as


--------------------------------------------------------------------------------


selling stockholders under this prospectus.  The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act. 
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.


--------------------------------------------------------------------------------


We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act.  The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier (i) the
date when the selling stockholder may sell all securities registered under the
registration statement under Rule 144 without volume or other restrictions or
limits or (ii) the date the selling stockholders no longer own any of the
securities registered under the registration statement.


--------------------------------------------------------------------------------


Annex B

CALLISTO PHARMACEUTICALS, INC.

SELLING STOCKHOLDERS’ QUESTIONNAIRE

The following information is requested from you in connection with the
preparation and filing by Callisto Pharmaceuticals, Inc. (the “Company”) of a
Registration Statement on Form S-3 or other appropriate form (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) covering the
sale of shares of the Company’s common stock by certain stockholders.

We would appreciate your answering all of the questions included in this
questionnaire, even though your answers may be in the negative, so that the
Company will have a record of your responses for use in connection with the
preparation of the Registration Statement.  It is requested that you give
careful attention to each question and that you complete this questionnaire
personally.

In order to assist you in completing this questionnaire, certain terms used
herein are defined in the appendix which is attached to this questionnaire. 
Each of such defined terms has been bolded and italicized for identification. 
The term “person,” as used in this questionnaire, means any natural person,
company, government or political subdivision, agency or instrumentality of a
government.

After you have completed the following questionnaire, please send the completed
questionnaire by facsimile ((212) 930-9725) or overnight courier as soon as
possible to the attention of Jeffrey Fessler at Sichenzia Ross Friedman Ference
LLP, 1065 Avenue of the Americas, New York, New York 10018.

*********************

GENERAL INFORMATION

1.             Please provide your full name and address or the full name and
address of the entity on whose behalf you are completing this questionnaire. 
The address may be a business, mailing or residence address.

Name:

Address:

2.  Name the Control Person of your organization:


--------------------------------------------------------------------------------


Securities Holdings

1.             Please fill in all blanks in the following questions related to
your beneficial ownership of the Company’s common stock.  Generally, the term
“beneficial ownership” refers to any direct or indirect interest in the
securities which entitles you to any of the rights or benefits of ownership,
even though you may not be the holder of record of the securities.  For example,
securities held in “street name” over which you exercise voting or investment
power would be considered beneficially owned by you.  Other examples of indirect
ownership include ownership by a partnership in which you are a partner or by an
estate or trust of which you or any member of your immediate family is a
beneficiary.  Ownership of securities held in the names of your spouse, minor
children or other relatives who live in the same household may be attributed to
you.

If you have any reason to believe that any interest in securities of the Company
which you may have, however remote, is a beneficial interest, please describe
such interest.  For purposes of responding to this questionnaire, it is
preferable to err on the side of inclusion rather than exclusion.  Where the
SEC’s interpretation of beneficial ownership would require disclosure of you
interest or possible interest in certain securities of the Company, and you
believe that you do not actually possess the attributes of beneficial ownership,
an appropriate response is to disclose the interest and at the same time
disclaim beneficial ownership of the securities.

Please indicate the amount of common stock of the Company or any of its
subsidiaries which you beneficially owned as of the date hereof.

For each holding:

·                                          State the nature of the holding
(i.e., held in your own name, jointly, as a trustee or beneficiary of a trust,
as a custodian, as an executor, in discretionary accounts, by your spouse or
minor children, by a partnership of which you are a partner, etc.), and

·                                          State whether you are the beneficial
owner by reason of (i) sole voting power, (ii) shared voting power, (iii) sole
investment power, (iv) shared investment power, (v) the right to acquire stock
within 60 days of the end of the calendar year, and/or (vi) the right to acquire
stock with the purpose of changing or influencing control.

·                                          Indicate in the Remarks column
whether you have sole or shared voting or investment power with respect to any
such securities, and in what capacity (i.e., individual, general partner,
trustee) you have such power or powers.

·                                          If you wish to disclaim beneficial
ownership of any shares listed, so indicate by writing the word “Disclaim” in
the Remarks column below; and you understand that such shares will be shown
separately from your beneficial holdings and an appropriate disclaimer set
forth.


--------------------------------------------------------------------------------


·                                          If any of the shares listed are
subject to any claim, encumbrance, pledge or lien, so indicate in the Remarks
column.


--------------------------------------------------------------------------------


 

Number of
Shares

 

Registered in
the Name of

 

Beneficially
Owned by

 

Remarks

 

Shares Voted

 


Shares to be Sold

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


2.                                       5% Stockholders

To the best of my knowledge, all persons (including myself and my associates and
including corporations, partnerships, trusts, associations and other such
groups) who beneficially own more than 5% of any class of the Company’s stock
are described below:

Name of
Beneficial
Owner

 

Class of Shares
Beneficially
Owned

 

Holder of
Voting or
Investment Power

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------


NO ADVERSE INTEREST

All interests I or my associates have or will have that are adverse to the
Company interests in any pending or contemplated legal proceeding or government
investigation to which the Company is or will be a party (or to which its
property may be subject) are described below:

6


--------------------------------------------------------------------------------


Voting Arrangement

All voting trusts or similar agreements or arrangements of which I have
knowledge under which more than 5% of the Company’s outstanding common stock, on
an as converted basis, is held or to be held are described below:

Names and Addresses of Voting Trustees

 

Voting Rights and Other Powers
Under Trust, Agreement or Arrangement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7


--------------------------------------------------------------------------------


Change in Control

All arrangements of which I have knowledge, including any pledge by any person
of securities of the Company, the operations of which may at a subsequent date
result in a change in control of the Company, are described below:

8


--------------------------------------------------------------------------------


Transactions with the Company

1.             Information regarding all material interests of yours or your
associates in any actual or proposed transaction during the last three fiscal
years to which the Company was or is to be a party and that are identified under
“Securities Holdings” above) is provided below.  Further, no such transaction
need be described if:

(a)           the amount involved (including all periodic installments in the
case of any lease or other agreement provided for periodic payments or
installments and including the value of all transactions In a series of similar
transactions) does not exceed $60,000;

(b)           the rates or charges involved in the transaction are fixed by law
or governmental authority or determined by competitive bids;

(c)           the services involved are as a bank depositary of funds, transfer
agent, registrar, trustee under a trust indenture or other similar service;

(d)           my interest arises solely from my ownership of securities of the
Company and I received no extra or special benefit not shared on a pro rata
basis by all other holders of securities in the same class;

(e)           my interest in the corporation that is a party to the transaction
is solely as a director; or

(f)            my interest arose solely as an officer and/or director of the
Company (e.g., my compensation arrangement with the Company).

Description:

9


--------------------------------------------------------------------------------


Affiliation with Accountants or attorneys

Described below is any interest, affiliation or connection you have with the
firm of Sichenzia Ross Friedman Ference LLP, BDO Seidman LLP or any other law
firm or accounting firm that has been retained by the Company during the last
three fiscal years or is proposed to be retained by the Company:

10


--------------------------------------------------------------------------------


Contracts with the Company

Described below are all contracts with the Company or in which the Company has a
beneficial interest, or to which the Company has succeeded by assumption or
assignment, to which you or any of your associates is a party, which are to be
performed in whole or in part at or after the date of the proposed filing of the
Registration Statement, or which were made not more than two years prior
thereto:

11


--------------------------------------------------------------------------------


NASD-RELATED QUESTIONS

(1)           Are you (i) a “member” of the National Association of Securities
Dealers, Inc. (“NASD”), (ii) an “affiliate” of a member of the NASD, (iii) a
“person associated with a member” or “associated person of a member” of the NASD
or (iv) associated with an “underwriter or related person” with respect to the
proposed initial public offering for the Company?

Yes  o                  No  o

For the sole purpose of this Question: (i) the NASD defines a “member” as being
either any broker or dealer admitted to membership in the NASD or any officer or
partner of such a member or the executive representative of such member or the
substitute for such representative; (ii) the term “affiliate” means a person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is in common control with the person specified.  Persons who
have acted or are acting on behalf or for the benefit of a person include, but
are not necessarily limited to, directors, officers, employees, agents,
consultants and sales representatives; (iii) the NASD defines a “person
associated with a member” or “associated person of a member” as being every sole
proprietor, partner, officer, director or branch manager of any member, or any
natural person occupying a similar status or performing similar functions, or
any natural person engaged in the investment banking or securities business who
is directly or indirectly controlling or controlled by such member (for example,
any employee), whether or not any such person is registered or exempt from
registration with the NASD; and (iv) the term “underwriter or related person”
includes, with respect to a proposed offering, underwriters, underwriters’
counsel, financial consultants and advisers, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any such persons.

If yes,  kindly describe such relationship (whether direct or indirect) and
please respond to Questions (2) and (3) below; if no, please proceed to Question
(4).

(2)   Please set forth information as to all purchases and acquisitions
(including contracts for purchase or acquisition) of securities of the Company
by you, regardless of the time acquired or the source from which derived:

Seller or

 

Amount and

 

Price or Other

 

 

 

Prospective Seller

 

Nature of Securities

 

Consideration

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)   In connection with your direct or indirect affiliation or association with
a “member” of the NASD as set forth above in Question (1), please furnish the
identity of such NASD member and any information, if known, as to whether such
NASD member intends to participate in any capacity in this proposed initial
public offering, including the details of such participation:

12


--------------------------------------------------------------------------------


(4)     Please describe any underwriting compensation and arrangement or any
dealings known to you between any “underwriter or related person”, “member” of
the NASD, “affiliate” of a member of the NASD, “person associated with a
member”, or “associated person of a member” of the NASD on the one hand and the
Company or controlling shareholder thereof on the other hand, other than
information relating to the proposed initial public offering of the Company:

(5)     Please set out below any information, if known, as to whether any
“member” of the NASD, any “underwriter or related person”, “affiliate” or a
member of the NASD, “person associated with a member” or “associated person of a
member” of the NASD may receive any portion of the net offering:

13


--------------------------------------------------------------------------------


I understand that material misstatements or the omission of material facts in
the Registration Statement may give rise to civil and criminal liabilities to
the Company, to each officer and director of the Company signing the
Registration Statement and other persons signing the Registration Statement.  I
will notify you and the Company of any misstatement of a material fact in the
Registration Statement or any amendment thereto, and of the omission of any
material fact necessary to make the statements contained therein not misleading,
as soon as practicable after a copy of the Registration Statement or any such
amendment has been provided to me.

I confirm that the foregoing statements are correct, to the best of my knowledge
and belief.

Dated:

 

.

 



Very truly yours,

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

(Typed or Printed Name)

14


--------------------------------------------------------------------------------


Definitions

The term “arrangement” means any plan, contract, authorization or understanding
whether or not set forth in a formal document.

The term “associate” as used throughout this questionnaire, means (a) any
corporation or organization (other than the Company) of which I am an officer,
director or partner or of which I am, directly or indirectly, the beneficial
owner of 5% or more of any class of equity securities, (b) any trust or other
estate in which I have a substantial beneficial interest or as to which I serve
as trustee or in a similar capacity, (c) my spouse, (d) any relative of my
spouse or any relative of mine who has the same home as me or who is a director
or officer or key executive of the Company, (e) any partner, syndicate member or
person with whom I have agreed to act in concert with respect to the
acquisition, holding, voting or disposition of shares of the Company’s
securities.

The term “beneficially owned” when used in connection with the ownership of
securities, means (a) any interest in a security which entitles me to any of the
rights or benefits of ownership even though I may not be the owner of record or
(b) securities owned by me directly or indirectly, including those held by me
for my own benefit (regardless of how registered) and securities held by others
for my benefit (regardless of how registered), such as by custodians, brokers,
nominees, pledgees, etc., and including securities held by an estate or trust in
which I have an interest as legatee or beneficiary, securities owned by a
partnership of which I am a partner, securities held by a personal holding
company of which I am a stockholder, etc., and securities held in the name of my
spouse, minor children and any relative (sharing the same home).  A “beneficial
owner” of a security includes any person who, directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise has or
shares:

(a)           voting power which includes the power to vote, or to direct the
voting of, such security; and/or

(b)           investment power which includes the power to dispose, or to direct
the disposition, of such security.

The term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise.

The term “immediate family” means any relationship by blood, marriage or
adoption, not more remote than first cousin.

The term “material,” when used in this questionnaire to qualify a requirement
for the furnishing of information as to any subject, limits the information
required to those matters as to which an average prudent investor ought
reasonably to be informed before purchasing the Common Stock of the
Company.[g200072km05i001.gif]

15


--------------------------------------------------------------------------------